This is an appeal from a conviction for violating the local option law, the punishment assessed being twenty days imprisonment in the county jail and a fine of $25.
The State through her assistant attorney-general has filed a motion to dismiss this appeal because of a defective recognizance. The recognizance states that "the said W.C. Lindsey, who stands charged in this court with the offense of unlawfully selling intoxicating liquors in prohibited district and who has been convicted of said offense." The recognizance should have stated that the defendant had been convicted of a misdemeanor. Unlawfully selling intoxicating liquors in prohibited district is not eo nomine an offense under the law. Said recognizance is further defective in that it binds appellant to abide the judgment of the Court of Criminal Appeals of the State of Texas, and omits to say "in this case."
The recognizance being defective the State's motion will be granted and the case dismissed, and it is accordingly so ordered.
Dismissed. *Page 274